Case 2:20-cr-00149-KSH Document1 Filed 02/11/20 Page 1 of 6 PagelD: 1

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon.
v. : Crim. No. 20- Cr (UG
JAMESON CUESTA : 18 U.S.C. § 1029(b)(2)
INFORMATION

The United States Attorney for the District of New Jersey charges:
1. At all times relevant to this Information:
a. Defendant Jameson Cuesta (“CUESTA”) was a resident of Rahway, New
Jersey, and an employee at the Apple Store in Edison, New Jersey.
b. John Carpenter, III (“Carpenter”) was a resident of Carteret, New Jersey,
and an employee at the Apple Store in Edison, New Jersey.
c. Victor Nunez-Lugo (“Nunez-Lugo”) was a resident of Paterson, New
Jersey.

d. Olagoke Araromi (“Araromi”) and Moussa Dagno (“Dagno”) were

_ residents of New Jersey.

2. Araromi and Dagno operated a cash-for-stolen credit card bribery scheme

between in or about July 2017 and in or about May 2018 involving U.S. Postal Service (“USPS”)

employees, including letter carriers, in which certain USPS employees removed envelopes

containing credit cards from the mail, mainly credit cards issued by a certain bank, and gave
them to Araromi or Dagno in exchange for cash bribes. Usually on the same day or day after
the USPS employees provided the stolen credit cards, Araromi, Dagno, and other co-conspirators
called “runners” went to purchase retail goods and gift cards at Apple Stores and other retail

stores in New Jersey and New York with the stolen credit cards.
Case 2:20-cr-00149-KSH Document 1 Filed 02/11/20 Page 2 of 6 PagelD: 2

3. Between in or about October 2017 and in or about December 2018, CUESTA
agreed with Carpenter and Araromi to assist runners in using the stolen credit cards to make
unauthorized purchases at the Apple store in Edison (“the Edison Store”). Nunez-Lugo (whom

, Araromi referred to as a “runner”) and Dagno would make unauthorized purchases at the Edison

Store.

The Conspiracy

4, Between in or about October 2017 and in or about December 2018, in Middlesex

County, in the District of New Jersey, and elsewhere, defendant

JAMESON CUESTA

H

‘did knowingly and intentionally conspire and agree with others to effect transactions with one
_and more access devices issued to other persons, namely, credit cards, with intent to defraud, to

| Teceive payment and things of value aggregating to $1,000 and more during a one-year period, in

a manner affecting interstate commerce, contrary to Title 18, United States Code, Section
| 1029(a)(5).
| 5. It was part of the conspiracy that:

a. Carpenter and CUESTA helped Nunez-Lugo and other runners who came
| into the Edison Store to successfully use stolen credit cards to make unauthorized purchases and
| processed the transactions, despite knowing that the credit cards belonged to other persons.

b. CUESTA communicated with Carpenter to identify runners coming to the
Edison Store, including to receive advance notice of their arrival, and to receive payment for his

!
|

‘role in the scheme.

c. If an unauthorized purchase could not be processed, CUESTA would

| allow the runner to leave without first flagging the attempted transaction to management in
Case 2:20-cr-00149-KSH Document1 Filed 02/11/20 Page 3 of 6 PagelD: 3

accordance with store policy.
d. CUESTA received payments from Carpenter for each successful
| unauthorized purchase based on the items purchased; CUESTA received approximately $25 per
I
gift card, $75 per cellular telephone, and $100 per laptop.
Overt Acts
6. In furtherance of the conspiracy, the following overt acts, among others, were
| committed in the District of New Jersey and elsewhere:
a. On or about October 24, 2017, at the Edison Store, CUESTA processed
two transactions for Dagno, which Dagno made with stolen credit cards obtained from the cash-
for-stolen credit card bribery scheme. The two transactions totaled approximately $1,014.24
| each and took place at approximately (1) 4:31 p.m., and (2) 4:33 p.m.
| b. On or about October 30, 2017, at the Edison Store, CUESTA processed
two transactions for Nunez-Lugo, which Nunez-Lugo made using stolen credit cards from the
cash-for-stolen credit card bribery scheme that had been activated by Araromi. The two
i transactions totaled approximately $1,014.24 each and took place at approximately (1) 3:07 p.m.
and (2) 3:09 p.m.
c. On or about November 16, 2017, CUESTA received a $150 mobile
payment from Carpenter.

In violation of Title 18, United States Code, Section 1029(b)(2).
Case 2:20-cr-00149-KSH Document 1 Filed 02/11/20 Page 4 of 6 PagelD: 4

FORFEITURE ALLEGATION
1, The allegations contained in all paragraphs of this Information are hereby
realleged and incorporated by reference for the purpose of noticing forfeiture pursuant to Title

| 18, United States Code, Sections 982(a)(2)(B) and 1029(c)(1)(C).

2. The United States hereby gives notice to CUESTA that, upon conviction of the

_ offense in violation of Title 18, United States Code, Section 1029(b)(2), charged in this
_ Information, the United States will seek forfeiture, in accordance with Title 18, United States
Code, Section 982(a)(2)(B), of any property constituting, and derived from, proceeds obtained

directly and indirectly, as the result of such violation, and, in accordance with Title 18, United

i States Code, Section 1029(c)(1)(C), any and all personal property used and intended to be used

‘to commit and to facilitate the commission of the offense.
3. If by any act or omission of CUESTA, any of the property subject to forfeiture

| described above:

| a) cannot be located upon the exercise of due diligence;

'
'
|

1

il

b) has been transferred or sold to, or deposited with, a third party;

c) has been placed beyond the jurisdiction of the court;
d) has been substantially diminished in value; or
e) has been commingled with other property which cannot be divided
without difficulty;
Case 2:20-cr-00149-KSH Document 1 Filed 02/11/20 Page 5 of 6 PagelD: 5

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 18, United States Code, Section 982(b)(1) and Title 28, United States
Code, Section 2461(c), and Title 18, United States Code, Section 1029(c)(2), to seek forfeiture of

any other property of CUESTA up to the value of the above-described forfeitable property.

Crai g Chrpen: by
CRAIG’CARPENITO
United States Attorney

 
Case 2:20-cr-00149-KSH Document 1 Filed 02/11/20 Page 6 of 6 PagelD: 6

CASE NUMBER: 20-

 

United States District Court
District of New Jersey

 

UNITED STATES OF AMERICA
v.

JAMESON CUESTA

 

INFORMATION FOR

18 U.S.C. § 1029(b)(2)

 

CRAIG CARPENITO
UNITED STATES ATTORNEY
NEWARK, NEW JERSEY

 

TAZNEEN SHAHABUDDIN
ASSISTANT U.S, ATTORNEY
973-645-2813

 
